Order, Supreme Court, Bronx County (George D. Salerno, J.), entered on or about May 7, 2009, which, insofar as appealed *571from as limited by the briefs, in this action for personal injuries, granted defendant Board of Education’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Dismissal of the complaint was proper in this action where plaintiff, a severely mentally and physically handicapped individual, was injured when a fellow similarly handicapped student bit her index finger. The record establishes that defendant Board of Education had no specific knowledge or notice that the other student’s actions could reasonably have been anticipated (see Mirand v City of New York, 84 NY2d 44, 49 [1994]). Furthermore, the evidence shows that there were one teacher and four paraprofessionals assigned to the subject class that contained ten students and, under the circumstances presented, no amount of supervision could have prevented this sudden incident (see Cranston v Nyack Pub. Schools, 303 AD2d 441 [2003]). Concur—Andrias, J.P., Nardelli, Moskowitz and DeGrasse, JJ.